DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-19 are pending.
Claims 1, 10, and 16 are independent.
Claims 1, 4, 10, 11, 13, and 16 are previously presented.
Claims 2-3, 5-9, 12, 14-15, and 17-19 are original.


Response to Arguments
Applicant’s arguments filed 11/19/2021 have been fully considered but are not persuasive.

35 U.S.C. 101
Applicant argues that claims 1-19 are directed to eligible subject matter because the claims integrate the abstract idea into a practical application under Step 2A Prong Two of the current framework for determining eligibility.  
More specifically, Applicant argues that Claim 1 recites "receive payment data from a plurality of external databases of third-party entities indicating payments made by a user to the third-party entities, including a first payment made to a first third-party entity; generate user interface data to be displayed on a user computing device, the user interface data comprising: a limited list of payment data, wherein the limited list of payment data comprises an indication of payments made to third parties including an indication of the first payment made to the first third-party entity; and interactive user interface elements corresponding to the indication of payments on the limited list, wherein each interactive user interface element is configured to initiate reporting of the corresponding payment to a credit bureau; receive an indication that the first payment has been processed by the one or more credit bureaus; and generate second user interface data to be displayed on the user computing device, the second user interface data comprising the indication that the first payment has been reported to the one or more credit bureaus" (emphasis added) (see  Remarks, pg 10).
The argument is not persuasive.  The additional elements, including the external databases of third-party entities and user interface elements (including the payment data and interactive interface elements to report payments) represent the use of a computer as a tool to perform an abstract idea and/or does no more than generally link the abstract idea to a particular field of use. Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more 
Applicant further argues that the claimed invention solves a “technical problem” where based on current reporting technology, ”’if a consumer makes a payment with the hope of improving his credit score there is often a substantial delay before any improvement actually occurs.  For consumers seeking a quick improvement to their credit scores, this delay can be costly.’  Specification, at [0020].  This is because current payment reporting technology relies on the ‘business that require[s] payment for a product or service that has been received or used by a consumer [to] report billing payment information to one or more credit bureaus.’ Specification, at [0019].  Because the business that is receiving the payment typically reports the payment to the credit bureau, the businesses ‘aggregate payment information form many consumers and only report to the credit bureaus periodically (e.g., every 30 days),’ which can cause significant delays in updating a credit bureau database with updated payment information.  Specification, at [002].  By enabling the reporting of payments form different third-party entities to a credit bureau, ‘a consumer can report payment faster than relying on traditional reporting procedures and can ensure that some payments, that may otherwise not be reported, are reported.’ Specification, at [0020].“ (see Remarks, pg. 11). Applicant further argues that the claimed invention improves on user interface technology by enabling a user to select tradelines directly from a user interface to report to the credit bureaus (see Remarks, pg. 12).
The argument is not persuasive.  Here, increasing the speed at which payments are reported is not a result of a technical improvement, but an improvement to a business process which is confined entirely to the abstract realm of finance. Likewise, displaying generic graphical user interface elements to enable this business process is not a technical improvement but an improvement confined to the abstract realm.  In determining whether a claim integrates a judicial exception into a practical application, examiners should consider whether the claimed invention pertains to an improvement in the functioning of the computer itself or any other technology or technical field.  In making this determination, examiners should determine whether there is a technical explanation as to how to implement the invention in the specification; and the claim itself reflects the improvement in technology.  Here, the specification does not provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as pertaining to an improvement in technology.  The specification discusses the additional elements, including the computer processor, user device, and user interface elements, at a high level of generality and for their generic functions.  This amounts to merely using the computer as a tool to perform the abstract idea (see MPEP 2106.05(f)) and generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h) and thus is not indicative of integration into a practical application.

Priority
Applicant argues that the claims are entitled to the priority date of provisional application 61/919,618, filed 12/20/2013 and provisional application 61/905,112, filed 11/15/2013.
The argument is not persuasive.  Independent claims 1, 10, and 16 recite subject matter drawn to first user interface data comprising:
a limited list of payment data, wherein the limited list of payment data comprises an indication of payments made to third parties including an indication of the first payment made to the first third-party entity; and 
interactive user interface elements corresponding to the indication of payments on the limited list, wherein each interactive user interface element is configured to initiate reporting of the corresponding payment to a credit bureau; 
The provisional applications do not provide support for at least these features in the manner required by 35 U.S.C. 112(a).
The current application discusses indication of payments made to third parties and corresponding user interface elements configured to initiate reporting of the corresponding payments, exemplified by Fig. 2D and Fig. 3:

    PNG
    media_image1.png
    688
    1006
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    548
    899
    media_image2.png
    Greyscale

Applicant argues that support for these features is found in the provisional applications as follows: 
‘618 [page 14-15] "For example, the consumer is presented with action buttons associated with respective tradelines and updated balances... As discussed in reference to Block 280 in Fig. 2, the bill payment system 100 may provide the consumer with contextual action buttons for tradelines presented in a user interface to the consumer. The action buttons enable a consumer to take actions related to one or more accounts. Common action buttons may enable the consumer to make bill payments, view account statements, order credit reports, initiate loan refinancing, apply for new credit cards, compare credit cards, enroll in a creditor's online services, or take other actions relevant to a tradeline's current statue." 
'618 [page 7] "In Block 280, the bill payment system 100 provides the consumer with contextual action buttons for each tradeline presented in a user interface to the consumer." 
However, the cited portion of the provisional applications do not provide support for a limited list of payment data comprising an indication of payments made to third parties including an indication of the first payment made to the first third-party entity; and corresponding user interface elements configured to initiate reporting of the corresponding payments. 
While the ‘618 application discloses contextual action buttons associated with tradelines, these contextual action buttons are described as “make bill payments, view account statements, order credit reports, initiate loan refinancing, apply for new credit cards, compare credit cards, enroll in a creditor's online services, or take other actions relevant to a tradeline's current statue.”, exemplified by Fig. 7 

    PNG
    media_image3.png
    585
    948
    media_image3.png
    Greyscale

Here, the user interface does not include an indication of payments made, nor does it disclose that the contextual action buttons include buttons for reporting payments made.  While the cited portion of the specification mentions that the contextual buttons may include “other actions relevant to a tradeline's current statue”, this cannot be extended to support displaying an indication of payments made or corresponding contextual action buttons for reporting payments made.  
Applicant further points to:
'618 [page 3] "enabling a consumer to take actions on one or more accounts, alerting a consumer to account activity or updated credit reports, processing payments to one or more creditors, and reporting payments made through the system to one or more credit bureaus."
However, the “reporting of payments” in the cited portion of the specification merely refers to the systems and methods which may perform reporting of payments in a different manner and does not provide support for performing the reporting of payments in response to the contextual action buttons.  For example, the specification discloses “After the payment module processes a payment to a creditor, a payment reporting module 180 reports the payment to one or more credit bureaus. The payment reporting module 180 may report the payments individually as they occur, or may aggregate multiple payments to one or more creditors to send to the credit bureaus”.  Here, the specification does not support “reporting payments” as one of the actions that the consumer may make in response to selecting corresponding user interface elements configured to initiate reporting of the corresponding payments, nor does it describe the reporting in combination with a limited list of payment data comprising an indication of payments made to third parties including an indication of the first payment made to the first third-party entity.  As previously discussed, the contextual actions may include “make bill payments, view account statements, order credit reports, initiate loan refinancing, apply for new credit cards, compare credit cards, enroll in a creditor's online services”, but the specification does not provide support for a contextual action button to initiate reporting of a corresponding payments in a limited list of payment data.
Applicant further points to:
'618 [page 25] "Further, the disclosure herein of any particular feature, aspect, method, property, characteristic, quality, attribute, element, or the like in connection with an embodiment can be used in all other embodiments set forth  herein." 
'112 [0098] "The various features and processes described above may be used independently of one another, or may be combined in various ways, All possible combinations and subcombinations are intended to fall within the scope of this disclosure. In addition, certain method or process blocks may be omitted in some implementations. The methods and processes described herein are also not limited to any particular sequence, and the blocks or states relating thereto can be performed in other sequences that are appropriate, For example, described blocks or states may be performed in an order other than that specifically disclosed, or multiple blocks or states may be combined in a single block or state. The example blocks or states may be performed in serial, in parallel, or in some other manner. Blocks or states may be added to or removed from the disclosed example embodiments. The example systems and components described herein may be configured differently than described. For example, elements may be added to, removed from, or rearranged compared to the disclosed example embodiments."
While the cited portions of the specification generally disclose that features in different embodiments may be combined, this does not remedy the lack of support for a user interface element, such as a contextual action button, to initiate reporting of corresponding payments in a limited list of payment data.
Thus, the claims are not entitled to the priority dates of provisional application 61/919,618, filed 12/20/2013 and provisional application 61/905,112, filed 11/15/2013.

35 U.S.C. 103
Applicant’s arguments regarding the rejection of claims 1-19 as being obvious over Lindholme (US 2015/0199757 A1) have been considered but are not persuasive.
Applicant’s arguments rely on the arguments presented in regards to priority to the provisional applications and are unpersuasive for the reasons set forth above. Accordingly, Lindholme qualifies as prior art, and the rejections are maintained.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

In the instant case, representative claim 10 is directed to a payment reporting method. 
Claim 10 is directed to the abstract idea of reporting payments to one or more credit bureaus which is grouped under “certain methods of organizing human activity…fundamental economic practice” in Step 2A Prong One of the eligibility framework (see MPEP 2106.04 II). The claim recites:
10. A computer-implemented method comprising: 
receiving payment data from a plurality of external databases of third-party entities indicating payments made by a user to the third-party entities, including a first payment made to a third-party entity; 
generating first user interface data to be displayed on a user computing device, the first user interface data comprising: 
a limited list of payment data, wherein the limited list of payment data comprises an indication of payments made to third parties including an indication of the first payment made to the third-party entity; 
interactive user interface elements corresponding to the indication of payments on the limited list, wherein each interactive user interface element is configured to initiate reporting of the corresponding payment to a credit bureau; 
in response to a user selection of a first interactive user interface element configured to initiate reporting of the first payment,
transmitting information regarding the first payment to one or more credit bureaus, wherein the information regarding the first payment is transmitted to the one or more credit bureaus before information regarding the first payment is transmitted by the third-party entity to the one or more credit bureaus;
receiving an indication that the first payment has been processed by the one or more credit bureaus; and
generating second user interface data to be displayed on the user computing device, the second user interface data to be displayed on the user computing device, the second user interface data comprising the indication that the first payment has been reported to the one or more credit bureaus.

The limitations delineated in bold above describe reporting payments to one or more credit bureaus. Accordingly, the claim recites an abstract idea (Step 2A Prong One: Yes).
This judicial exception is not integrated into a practical application because, when analyzed under Step 2A Prong Two, the additional elements of the claim, including “computer-implemented”, “user interface”, “user computing device”, “interactive user interface elements”, “external databases” represent the use of a computer as a tool to perform an abstract idea and/or does no more than generally link the abstract idea to a particular field of use. Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to automating or implementing the acts of reporting payments to one or more credit bureaus.
Accordingly, the claim does not recite additional elements that integrate the judicial exception into a practical application of that exception (Step 2A Prong Two: No).
When analyzed under Step 2B (see MPEP 2106.05), the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself (Step 2B: No). Viewed as a whole, the combination of elements recited in the claims merely describe the concept of reporting payments to one or more credit bureaus using computer technology (e.g. generic user interface elements and databases). Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). 
Therefore, claim 10 is not patent eligible.
Independent claims 1 and 16 recite a system and product corresponding to representative claim 10 and are rejected accordingly.
Dependent claims 2-9, 11-15, and 17-19 do not remedy the deficiencies of the independent claims and are rejected accordingly.  In this case, all claims have been reviewed and are found to be substantially similar and linked to the same abstract idea (see Content Extraction and Transmission LLC  v. Wells Fargo (Fed. Cir. 2014)).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7, 9, 10, 13, 14, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Lindholme (2015/0199757 A1, cited in prior Office Action) in view of Pinson (US 2009/0228392 A1, cited in prior Office Action).

Regarding claims 1, 10, and 16, Lindholme discloses a computer-implemented method and related system/product comprising: 
receiving payment data from a plurality of external databases of third-party entities indicating payments made by a user to the third-party entities, including a first payment made to a third-party entity (see para. 0020-0021, 0033-0035); 
generating first user interface data to be displayed on a user computing device, the user interface data comprising: 
a limited list of payment data, wherein the limited list of payment data comprises an indication of payments made to third parties including an indication of the first payment made to the third-party entity (see FIG. 4, para. 0045-0046); 
a plurality of interactive user interface elements corresponding to the indication of payments on the limited list, wherein each interactive user interface element is configured to initiate reporting of the corresponding payment to a credit bureau (see FIGS. 4-6, para. 0047-0049, wherein the checkboxes next to each payment in FIG. 4 are interactive user interface elements that are configured to “initiate” reporting of the payments, ie. the action of selecting the checkboxes initiates the process of reporting those payments, because the process of “reporting” payments may be reasonably interpreted to include selection of what payments are to be reported); 
in response to a user selection of a first interactive user interface element configured to initiate reporting of the first payment, 
transmitting information regarding the first payment to one or more credit bureaus, wherein the information regarding the first payment is transmitted to the one or more credit bureaus before information regarding the first payment is transmitted by the third-party entity to the one or more credit bureaus (see FIGS. 4-7, para. 0047-0049, 0064, wherein the checkboxes next to each payment are interactive user interface elements that are configured to “initiate” reporting of the payments, ie. the transmission of the information is done in response to the selection of the checkboxes because it is done in response to the selection of the checkboxes and the subsequent selection of an element to initiate reporting as described in para. 0049 & 0064)
Pinson teaches the following limitations which Lindholme does not explicitly disclose:
receiving an indication that the first payment has been processed by the one or more credit bureaus (see para. 0037-0038); and
generating second user interface data to be displayed on the user computing device, the second user interface data to be displayed on the user computing device, the second user interface data comprising the indication that the first payment has been reported to the one or more credit bureaus (see para. 0037-0038).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Lindholme to include those features taught by Pinson discussed above.
One skilled in the art would have been motivated to make the modification in order to provide a transaction record to the debtor (see Pinson, para. 0037-0038).

Regarding claims 2 and 17, Lindholme discloses receiving terms of a credit agreement between the third-party entity and the user; and determining whether or not there is a valid credit agreement between the user and the first third-party entity (see para. 0036-0039).

Regarding claims 3 and 18, Lindholme discloses receiving identification information for the user; and authenticating a user's identity (see para. 0030, 0033, 0038).

Regarding claims 7 and 14, Lindholme discloses wherein transmitting the information regarding the first payment to the one or more credit bureaus comprises: determining whether first payment data associated with the first third-party entity indicates the first payment has been successfully completed; and transmitting at least a portion of the first payment data to the one or more credit bureaus or a third party data reporter (see para. 0036-0039, 0047-0049).

Regarding claim 9, Lindholme discloses wherein the computing system is further configured to: receive an indication of selection of a second reporting indicator by the user; and in response to receiving the indication of selection of the second reporting indicator, initiating reporting, to one or more credit bureaus, of a second payment completed to a second third-party entity (see FIG. 4, para. 0045-0046).

Regarding claim 13, Lindholme discloses wherein the first user interface data is provided as part of a website associated with the third-party entity (see para. 0027, 0030, 0033).


Claims 4-6, 11-12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lindholme in view of Pinson, further in view of Lohman (US 2012/0173417 A1, cited in prior Office Action).

Regarding claim 4, while Lindholme discloses payment indicators associated with respective third-party entities, wherein the a first payment indicator is configured to enable the user to intitiate validation and reporting of completed payments (see FIG. 4, para. 0045-0046), Lindholme does not explicitly teach wherein the first payment indicator associated with the first third-party entity is configured to enable the user to instruct the computing system to initiate a payment to the first third-party entity (see FIG. 4, para. 0045-0046).
Lohman teaches initiating a payment to a first third-party entity through a payment processor which facilitates the reporting of payments (see para. 0061, 0067-0070).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Lindholme to include wherein the first payment indicator associated with the first third-party entity is configured to enable the user to instruct the computing system to initiate a payment to the first third-party entity.
One skilled in the art would have been motivated to make the modification in order to facilitate bill payment which generates a payment report that can be used when calculating the credit score of consumer (see Lohman, para. 0061).

Regarding claims 5 and 11, Lohman teaches initiating the first payment to the first third-party entity in response to receiving the indication of selection of the first payment indicator (see FIG. 5, para. 0061, 0067-0070).
It would have been obvious to one skilled in the art at the time of filing to modify Lindholme to further include the feature taught by Lohman.
As discussed above, one skilled in the art would have been motivated to make the modification in order to facilitate bill payment which generates a payment report that can be used when calculating the credit score of consumer (see Lohman, para. 0061).

Regarding claims 6 and 12, Lohman teaches determining whether the first payment to the first third-party entity is successfully completed; and in response to determining that the first payment is successfully completed, initiate said reporting of the first payment to the one or more credit bureaus (see para. 0061, 0067-0070).
It would have been obvious to one skilled in the art at the time of filing to modify Lindholme to further include the feature taught by Lohman.
As discussed above, one skilled in the art would have been motivated to make the modification in order to facilitate bill payment which generates a payment report that can be used when calculating the credit score of consumer (see Lohman, para. 0061).

Regarding claim 19, Lindholme discloses receiving an indication that the payment data has been reported to the one or more credit bureaus (see para. 0064) but does not explicitly teach providing, to the third-party entity, confirmation that the payment data has been reported.
Lohman teaches providing, to a third-party entity, confirmation that the payment data has been reported (see para. 0062, 0070).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Lindholme to include providing, to the third-party entity, confirmation that the payment data has been reported.
One skilled in the art would have been motivated to make the modification in order to help resolve disputes that may arise over payments (see Lohman, para. 0070).



Claims 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lindholme in view of Pinson, further in view of Nathans (US 2007/0067235 A1, cited in prior Office Action).

Regarding claims 8 and 15, Lindholme does not explicitly disclose receiving, from the user, recurring reporting instructions to report payments automatically in response to receiving indications that respective payments to the third-party entities are successfully completed; receive an indication that a second payment was successfully completed; and automatically initiate reporting of the second payment to the one or more credit bureaus in accordance with the recurring reporting instructions.
Nathans teaches receiving, from the user, recurring reporting instructions to report payments automatically in response to receiving indications that respective payments to the third-party entities are successfully completed; receive an indication that a second payment was successfully completed; and automatically initiate reporting of the second payment to the one or more credit bureaus in accordance with the recurring reporting instructions (see para. 0097, 0100, wherein the consumer pre-authorizes the bank or financial institution to which payment is being made to automatically report monthly mortgage payments).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Lindholme to include receiving, from the user, recurring reporting instructions to report payments automatically in response to receiving indications that respective payments to the third-party entities are successfully completed; receive an indication that a second payment was successfully completed; and automatically initiate reporting of the second payment to the one or more credit bureaus in accordance with the recurring reporting instructions.
One skilled in the art would have been motivated to make the modification in order to systematically incorporate payments which are not traditionally included in a credit history, such as rent, utilities, phone, retail credit bills, condominium, and cooperative payments (see Nathans, para. 0006-0007).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T WONG whose telephone number is (571)270-3405. The examiner can normally be reached 9am-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CALVIN HEWITT II can be reached on (571) 272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC T WONG/Primary Examiner, Art Unit 3692